Citation Nr: 9907914	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection on a secondary basis 
for a left knee disorder.

3.  Entitlement to a temporary total convalescence evaluation 
pursuant to 38 C.F.R. § 4.30 for surgery on the knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1996 from the St. Petersburg, Florida, 
Regional Office (RO). 


REMAND

The veteran currently contends, in essence, that he incurred 
a right knee disorder while in service and therefore that he 
is entitled to service connection for this disability.  He 
further alleges that his right knee disorder has resulted in 
a left knee disorder and consequently that he is entitled to 
service connection on a secondary basis for this disability.  
Lastly, the veteran argues that he is entitled to a temporary 
total convalescence evaluation pursuant to 38 C.F.R. § 4.30 
for surgery on his knees.

The service medical records (SMR's) demonstrate that the 
veteran received treatment for hemarthrosis of the right knee 
following an injury in August 1983.  In October 1984 he again 
injured his right knee and was seen for a possible torn 
cartilage and an insufficient cruciate ligament.  The veteran 
indicated that he treated himself for his right knee problems 
following separation from active duty in 1985 and then due to 
an increased severity of the disorder, began receiving 
medical treatment at the VA in 1995.  VA medical records 
dated in 1995 and 1996 confirm the presence of bilateral knee 
disorders.   

In view of these facts, the Board is of the opinion that a VA 
examination would be of assistance in rendering a decision in 
this case. 

Furthermore, in view of this action a decision regarding 
entitlement to a total temporary rating for convalescence due 
to surgery on the knee as well will be deferred pending 
completion of this development requested. 

In light of the VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
Court in Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), 
this case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to the knee disorders since 
his release from active duty to the 
present.  The RO should obtain all 
records, which are not on file.  The 
veteran should be informed that he has 
the opportunity to submit any other 
additional evidence and arguments.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should request the VA medical 
facility in Gainesville, Florida for 
copies of any additional treatment 
records covering the period from March 
1996 to the present.  

3.  Prior to scheduling the veteran for 
the requested medical examination the RO 
must inform the veteran of the 
consequences of failure to report for any 
examinations pursuant to 38 C.F.R. 
§ 3.655 (1998).

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature, severity, 
and etiology of the right and left knee 
disabilities.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  In addition to X-rays, any 
other tests and specialized examinations 
deemed necessary should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render opinions as to the following 
questions:
	
a.)  Whether it is as least as likely as 
not that any current right knee disorder 
is causally related to or was aggravated 
by the veteran's period of active duty 
service?  

b.)  If yes, whether it is as least as 
likely as not that the veteran's right 
knee disability caused or aggravates the 
left knee disability?  If aggravation is 
found, it is requested that the examiner, 
to the extent possible, identify the 
degree of aggravation.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).

A complete rational for any opinion 
expressed should be included in the 
examination report.   

5.  Thereafter, the RO should 
readjudicate the issues on appeal. 

If any benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement of 
the case and an opportunity to respond.  The case should be 
returned to the Board for further appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until further notice is 
issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 2 -


